Citation Nr: 0518508	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome, left knee.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome, right knee.

3.  Entitlement to a compensable initial evaluation for 
residuals of fracture, 5th metatarsal, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In an August 2004 decision, the Board, in pertinent part, 
remanded the issues of entitlement to compensable initial 
evaluations for patellofemoral syndrome, left knee, 
patellofemoral syndrome, right knee, and residuals of 
fracture, 5th metatarsal, right foot, for additional 
development.

Subsequently, a January 2005 rating action increased the 
initial evaluations of the left and right knee disabilities 
to 10 percent, and a February 2005 rating action continued 
the noncompensable initial evaluation for residuals of 
fracture, 5th metatarsal, right foot.  The case is again 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected left knee patellofemoral 
syndrome is manifested by complaints of pain and tenderness 
without evidence of significant limitation of motion or 
instability.

3.  The veteran's service connected right knee patellofemoral 
syndrome is manifested by complaints of pain and tenderness 
without evidence of significant limitation of motion or 
instability.

4.  The veteran's service connected residuals of fracture, 
5th metatarsal, right foot, are currently objectively 
asymptomatic, with complaints of pain; this does not result 
in a moderate level of disability, and there has been no 
showing of moderate malunion or nonunion of the tarsal or 
metatarsal bones.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for left patellofemoral syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010, 5260, 5261, 5262 (2004).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for right patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5260, 5261, 5262 (2004).

3.  The criteria for a compensable evaluation for residuals 
of fracture, 5th metatarsal, right foot are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.31, 
Codes 5283, 5284 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in July 
2003 and August 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), the veteran was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's August 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were first adjudicated in 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the veteran in 2003 and 2004 were not given prior 
to the first adjudication of the claims, the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional rating 
decision and SSOC were provided to the veteran in January 
2005 and February 2005.  

The veteran was provided with VA examinations in January 2000 
and September 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability evaluations are determined by the application of a  
schedule of ratings which is based on average impairment of  
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
Part 4 (2004).  Separate diagnostic codes identify the  
various disabilities.  Where there is a question as to which  
of two evaluations shall be applied, the higher evaluation  
will be assigned if the disability picture more nearly  
approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).  In every instance where the requirements for a  
compensable evaluation are not met, a noncompensable  
evaluation will be assigned.  38 C.F.R Part 4, § 4.31 (2004).   
Musculoskeletal disorders are rated with consideration of the  
resulting functional impairment.  38 C.F.R. §§ 4.40, 4.59  
(2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).
Left and Right Knees

The service medical records show that bilateral 
patellofemoral syndrome was first noted in February 1996.  
Service connection for patellofemoral syndrome of each knee 
was granted in February 1999, and a noncompensable initial 
evaluation was assigned for each knee from September 24, 
1998.  The veteran disagreed with those initial evaluations.  
In a January 2005 rating decision, the RO increased the 
initial evaluations to 10 percent for each knee, also from 
September 24, 1998.

On a January 2000 VA examination, the veteran reported that 
he had trouble running.  He complained of pain, weakness, 
stiffness, locking, fatigability, and lack of endurance of 
the knees.  He denied swelling, heat, redness, and 
instability.  On examination, there was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran had a lumbering gait, but he did not 
use a cane or other appliance, and he did not limp.  Ranges 
of motion of both knees were from extension of zero degrees 
to flexion of 120 degrees.  Stability was good.  The 
diagnosis was arthralgia of the knees with no loss of 
function due to pain; X-rays were normal.

The September 2004 VA examination report noted the veteran's 
complaints of grinding knee pain on a daily basis, made worse 
by rainy and cold weather.  The pain sometimes woke him up at 
night.  It was aggravated by prolonged walking or standing.  
The veteran could not specify distance or times associated 
with his walking or standing complaints.  He did not walk 
stairs or ladders in the course of his employment, and did 
not know what effect they would have on his knees.  The 
veteran had been employed for the past three months as a 
welder.  Prior to that he had been unable to complete police 
training because he could not pass the physical test.  The 
examiner noted that the veteran could complete his activities 
of daily living reasonably well; he was able to cut his grass 
with a riding mower, and to handle most of his other chores 
about the house with little difficulty.  Examination of each 
knee showed range of motion from zero to 120 degrees.  There 
was no atrophy or effusion.  The veteran complained of a 
little pain on manipulation of the patellae, but this was 
minimal according to his response.  There was no evidence of 
ligamentous instability of either collateral or cruciates, 
and no positive McMurray's test.  The diagnosis was 
patellofemoral pain both knees; X-rays were normal.

The veteran's right and left knee disorders are each 
evaluated as 10 percent disabling under Diagnostic Code 5119, 
as analogous to bursitis.  That disability is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Diagnostic Code 5262 provides the rating criteria for 
evaluation of tibia and fibula impairment.  A maximum 40 
percent rating is assigned for nonunion of the tibia and 
fibula, with loose motion, requiring brace; malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent evaluation; malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
disability.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260, and 5261.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  A 30 percent rating is the highest 
available under this Diagnostic Code.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 15 degrees, a 50 percent disability evaluation must be 
assigned.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

There are other potential diagnostic codes for knee 
disabilities.  However, as the evidence shows the existence 
of knee motion, application of Diagnostic Code 5256, 
ankylosis of the knee is not supported.  Similarly, there is 
no evidence of knee instability or subluxation, Diagnostic 
Code 5257; dislocated semilunar cartilage, Diagnostic Code 
5258; asymptomatic knee following removal of semilunar 
cartilage, Diagnostic Code 5259; and no evidence of acquired, 
traumatic genu recurvatum, Diagnostic Code 5263.  
Accordingly, the Board finds that these codes are not more 
appropriate to evaluate the veteran's right knee disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Here, the evidence of record shows that the veteran was found 
to have complaints of bilateral knee pain on VA examinations 
and right and left knee flexion to 120 degrees with full 
extension of the knees, bilaterally.  There was no pain noted 
with range of motion and no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  Thus, the evidence of record does not 
reflect more than slight knee disability under Diagnostic 
Code 5262 or even a compensable degree of limitation of 
motion for either the right or left knee under Diagnostic 
Code 5260 or 5261.

With respect to functional loss, the Board acknowledges the 
veteran's subjective complaints of pain, however, there were 
no objective findings of pain on VA examination in January 
2000, and the September 2004 examination showed only minimal 
pain with manipulation of the patellae.  There was no 
objective evidence on either examination of atrophy, 
weakness, fatigue, lack of endurance, incoordination, or 
subluxation or lateral instability.  The X-ray studies of the 
knees on both examinations were negative, indicating no 
arthritic findings, non-union or malunion.

In view of the current range of motion findings the Board 
concludes that the degree of functional impairment due to 
pain as contemplated in the DeLuca case is included in the 
current 10 percent ratings.

The Board notes that the veteran's representative has 
contended that the September 2004 VA examination was 
inadequate for ratings purposes.  Specifically, he argues 
that the examiner did not elaborate on the statement that the 
veteran was unable to complete physical training as a 
policeman "because he could not pass the physical training 
test," or the statement that the veteran was able to 
complete activities of daily living "reasonably well."  The 
Board has reviewed the examination report in its entirety and 
finds that the examiner's objective findings are sufficiently 
detailed to rate the veteran's bilateral knee condition and 
to resolve any questions raised by the representative.  The 
bottom line is that the veteran's knees are shown to be 
minimally symptomatic, thus the current 10 percent evaluation 
assigned to each knee is sufficient to compensate the veteran 
for any disability attributable thereto.  Nonetheless, the 
examiner did specify that the veteran was able to handle most 
of his household chores.  Additionally, the veteran has 
significant nonservice connected disabilities that might 
affect his ability to perform physical training, and the 
examiner noted that the veteran currently held a job as a 
welder, which must be considered a physical occupation.  In 
any event, the Board believes that a review of the complete 
examination report shows that it provides a proper basis for 
evaluation of the veteran's bilateral knee disabilities.

Accordingly, the Board finds no basis for establishing a 
rating in excess of the currently assigned 10 percent for 
either knee at any time since September 24, 1998.  See 
Fenderson, supra.  As such, the veteran's claims for 
increased initial evaluations for his right and left knee 
disorders must be denied.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

5th Metatarsal, Right Foot

The service medical records show that in July 1995 the 
veteran sustained a fracture to the distal head of the right 
5th metatarsal.  This was confirmed by X-ray.  Service 
connection for residuals, fracture, 5th metatarsal,  right 
foot, was granted in February 1999, and a noncompensable 
initial evaluation was assigned from September 24, 1998.  The 
veteran disagreed with that initial evaluation. 

The January 2000 VA examination showed no objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness of the foot.  The veteran reported that his foot 
still bothered him.  No functional limitations of walking or 
standing were visible.  No callosities or skin or vascular 
changes were present.  Posture, standing, squatting, 
supination, pronation, and rising on toes and heels were all 
described as good.  The diagnosis was normal feet; X-rays 
showed an old healed fracture of the 5th metatarsal.

On the September 2004 VA examination, the examiner noted a 
healed surgical scar over the 5th metatarsal head near the 
metatarsophalangeal joint.  By palpation, the metatarsal head 
appeared to be present and the range of motion in the 
metatarsophalangeal joint was extension to 60 degrees and 
flexion to 30 degrees.  The proximal phalanx was also present 
to palpation.  The diagnosis was fracture 5th metatarsal 
head/neck treated surgically; X-rays today showed a mild 
deformity of the 5th metatarsal.

The veteran's right 5th first metatarsal disability is 
essentially objectively asymptomatic.  While the veteran has 
reported that his feet "bother" him, there are no objective 
findings associated with the service connected metatarsal 
fracture that would rise to the level of a moderate foot 
disability.  Importantly, the examiners have not described 
any functional loss attributable to the service connected 
fracture residuals.  Accordingly, the  Board has determined 
that the veteran is not entitled to a compensable evaluation 
under Code 5284.  38 C.F.R. Part 4,  including § 4.7, 
Diagnostic Code 5284 (2004).  

The veteran is also not entitled to a higher rating under 
Code 5283 as there is no showing of moderate malunion or  
nonunion of the tarsal or metatarsal bones attributable to 
the service connected disability.  38 C.F.R. Part 4,  
Diagnostic Code 5283 (2004).

Accordingly, the Board finds that the veteran is not entitled  
to a compensable  evaluation for his service-connected 
residuals of fracture, right 5th metatarsal at any time since 
September 24, 1998.  See Fenderson, supra.  Since the weight 
of the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.   38 
C.F.R. § 3.102 (2004). 


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


